OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection – Specification
 
Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II) 
Specifically:
Multiple different views of the article are described as simply “perspective”, despite the drawings showing the article from different angles.
Reproductions 1.9 are described as “views” (i.e., back view, left view, etc.) However, reproductions 1.1 – 1.8 are described simply by the angle of view (i.e., back, left, etc.)
Reproductions 1.9 – 1.16 describe the article as being in a “folding state”. The examiner suggests “folded state” for improved grammatical clarity.
For clarity and consistency, the descriptions of the reproductions should be amended. Suggested language follows:
--1.1 : Front view
1.2 : Back view
1.3 : Left view
1.4: Right view
1.5 : Top view
1.6 : Bottom view
1.7 : Front Perspective view
1.8 : Back Perspective view
1.9 : Front view of folded state 
1.10: Back view of folded state 
1.11: Left view of folded state 
1.12: Right view of folded state 
1.13 : Top view of folded state 
1.14: Bottom view of folded state
1.15: Front Perspective view of folding state 
1.16: Front Perspective view of folding state--

Claim Refusal – 35 U.S.C. 112
 
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
 
The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:

(1) The claimed mobile phone is disclosed inconsistently within the disclosure, resulting in an inconsistent claim. Specifically, the inner edge of the hinge portion of mobile phone is not shown in reproduction 1.16, showing instead a thin, disconnected singular line. Other reproductions show this inner hinge to be rectangular and substantial, see reproduction 1.14 as an example.

    PNG
    media_image1.png
    241
    467
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    354
    377
    media_image2.png
    Greyscale

The applicant may overcome this refusal by amending the drawing of reproduction 1.16 for consistency with the rest of the disclosure.

(2) The claimed mobile phone is disclosed inconsistently within the disclosure, resulting in an inconsistent claim. Specifically, reproductions 1.9 – 1.16 are identified as showing the same article as in reproductions 1.1 – 1.8 but in a folded condition, however new features such as vertical lines and even full reflective panels appear on the folded mobile phone which are not visible in the unfolded mobile phone. One example of this is the reflective panel shown on the back of the mobile phone in the folded condition, opposite of the reflective front surface. Given the configuration shown, this surface should correspond to the blank matte-shaded surface shown adjacent to the front surface in the unfolded state. It is unclear from the disclosure where these new lines and reflective panels would emerge from.

    PNG
    media_image3.png
    621
    757
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    348
    427
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    796
    375
    media_image5.png
    Greyscale

The applicant may overcome the refusal by either providing clarification as to the appearance of these new features, or by correcting the disclosure for consistency.

(3) The claim is indefinite and nonenabling as disclosed. Specifically, the solid lines depicting the claim are so thick and dark that they merge together into solid black regions in places, obscuring features of the claimed design. This results in some features, such as the series of small circular holes on the top edge of the phone as one example, lacking clear corroboration between views as the precise depth and appearance of these features cannot be fully determined without resorting to conjecture. (See below illustrations for examples)

    PNG
    media_image6.png
    357
    692
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    790
    634
    media_image7.png
    Greyscale



Conclusion
The claim stands refused under 35 U.S.C. 112(a) and (b).
 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 
 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
 
When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.
 
The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 

 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922